UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ended: June 30, 2006 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission File Number: 000-51795 MEDirect Latino, Inc. (Name of small business issuer in its charter) Florida 20-1327083 (State or other jurisdiction of Incorporation) (IRS Employer Identification Number) 2101 W Atlantic Blvd., Suite 101, Pompano Beach, FL 33069 954-321-3540 (Address of principal executive offices) (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act:NONE Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value per share (Title of class) Cumulative Convertible Preferred Stock, $.0001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to their Form 10-K. □ Indicate by check mark whether the registrant is a large accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of September 30, 2006, was $34,638,659. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o The number of shares outstanding of each of the registrant’s classes of common equity: 16,951,739 as of June 30, 2006. DOCUMENTS INCORPORATED BY REFERENCE: NONE -1- PART I Item 1. Business Overview MEDirect Latino, Inc. (the “Company” or “MEDirect”) was incorporated in 2002 for the purpose of developing its business model to operate as a national direct to consumer provider of medical products and services. The Company was a private non-registrant operating company until such time as it completed a Reorganization Agreement with Interaxx Digital Tools, Inc. (“IDT”). IDT was one of four stand alone companies resulting from a second joint plan of reorganization filed under Chapter 11 of the bankruptcy code. This reorganization was treated as a reverse merger and subsequent to the transaction; IDT changed its name to MEDirect Latino, Inc., as the new operating entity. We are a federally licensed, direct-to-consumer, participating provider of Medicare Part B Benefits primarily focused on supplying diabetic testing supplies to the Hispanic Medicare-eligible community domestically and in Puerto Rico. We distribute diabetic diagnostic testing supplies and ‘quality of life’ enhancing products (i.e. heating pads, seat lifts and walking assistance devices) which address the healthcare needs of our customers who also have circulatory and mobility related afflictions resulting from diabetes. Products are distributed only in compliance with applicable federal and state laws governing distribution of such products. Diabetes Through our diabetes segment we provide diabetes testing supplies and related products to our customers suffering from diabetes. We meet the needs of our diabetes customers by: • providing mail order delivery of supplies directly to our customers homes; • billing Medicare, other government agencies and/or private insurance companies directly for those diabetes related supplies that are reimbursable; • providing medical call and contact center services and 24-hour telephone support to patients; • providing technology solutions focused on electronic customer relationship management; • using sophisticated software and advanced order fulfillment systems to efficiently provide diabetes related products. Sales from this segment represent 100 % of total net revenues for the fiscal year ended June 30, 2006. -2- Competition The markets we operate in are highly competitive. We believe that our immediate outlook is favorable, as we believe there is no other company competing with us on a nationwide basis in our market niche. However, there is no assurance that such national competitor will not arise in the future. A number of our competitors and potential competitors have substantially greater capital resources, purchasing power and advertising budgets, as well as more experience in marketing and distributing products. Our competitors include: • other durable medical equipment providers; • retail pharmacies; • healthcare product distributors; • pharmacy benefit management companies; and • prescription drug plans with in-house pharmacies. We believe that the principal competitive factors in the diabetes markets include the ability to identify and respond to patient needs, and the quality and breadth of product offerings. We believe that we compete effectively because of: • MEDirect’s brand recognition, supported by Hispanic television advertising campaign; • our centralized call center operations and personnel, specifically designed and trained to service the needs of Hispanic seniors with chronic diseases; • our significant investment in employee training, computer systems and order processing systems to assure high quality patient service, cost-effective order processing, and regulatory compliance. Major Customers For the fiscal year ended June 30, 2006, no customer or other customer represented more than 10% of our consolidated revenues. However, most of our revenue does not come from the customers we service but through third party reimbursement, primarily Medicare. As of June 30, 2006, the amounts included in net accounts receivable due from Medicare were $1,616,756. One hundred percent (100%), of consolidated net revenues for the fiscal year ended June 30, 2006, were reimbursable by Medicare or third party payors for products provided to Medicare beneficiaries. Through our advertising efforts and provider relations strategy we provide diabetes testing supplies and related products to customers suffering from diabetes. As of June 30, 2006 we served approximately 26,700 active diabetes customers on a continuing basis (38,400 total), and fulfilled 41,432 orders through our fulfillment center. -3- Major Products For the fiscal year ended June 30, 2006, gross sales of diagnostic testing supplies and related products amounted to, $8,791,894, contractually adjusted to $6,730,906, in net sales from continuing operations for twelve months ended June30, 2006 which is reimbursable under Medicare programs for products provided to Medicare beneficiaries and third party payors. Accounts receivable allowances consist of an allowance for doubtful accounts, an allowance for product returns, and other sales allowances. As of June30, 2006, accounts receivable allowances were $1,424,276 or 38% of gross accounts receivable. Intellectual Property MEDIRECT which is referenced in this Annual Report on Form 10-K, is a registered trademark of MEDirect Latino, Inc. We also maintain several other registered trademarks, which we monitor on a regular basis. The Company has registered its domain name: medirectlatino.org. Employees As of June 30, 2006, we had 86 full-time employees. None of our employees are covered by collective bargaining agreements. Business Strategies Our business strategy is to focus on the Hispanic diabetic consumer by providing diagnostic testing supplies, and other related healthcare products to this demographic. We achieve this strategy through direct marketing to the Hispanic communities in the United States and Puerto Rico. Our advertising campaign has resulted in a significant increase in customer enrollment and has been the primary driver behind the growth in our active diabetes customer base. This strategy, combined with our proactive approach and high level of service that yields high customer retention rates, has resulted in solid revenue growth. We will continue to engage in a high level of effective television advertising in fiscal 2007 and evaluate from time to time the acquisition of other diabetes supply businesses. Also, we will be increasing our commitment to alternative methods of attracting new patients, such as health care professional and patient referrals, print advertising, direct mail and the Internet. Available Information Materials filed by us with the SEC are also available to the public to read and copy at the SEC’s Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We are an electronic filer with the SEC. The SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. Our website address is www.medirectlatino.org. -4- Reportable Segments Financial information relative to our reportable segment described below is set forth in Note 1 to our consolidated financial statements contained in Item8 of PartII, “Consolidated Financial Statements and Supplementary Data” in this Annual Report on Form 10-K. Government Regulation and Reimbursement As a healthcare supplier, MEDirect is subject to extensive government regulation, including numerous laws directed at preventing fraud and abuse and laws regulating reimbursement under various government programs. The marketing, billing, documenting and other practices of healthcare companies are all subject to government scrutiny. To ensure compliance with Medicare and other regulations, regional health insurance carriers routinely conduct audits and request patient records and other documents to support claims submitted for payment of products shipped to patients. Similarly, government agencies periodically open investigations and obtain information from healthcare providers pursuant to the legal process. Violations of federal and state regulations can result in severe criminal, civil and administrative penalties and sanctions, including disqualification from Medicare and other reimbursement programs. Healthcare is an area of rapid regulatory change. Changes in the laws and regulations and new interpretations of existing laws and regulations may affect permissible activities, the relative costs associated with doing business, and reimbursement amounts paid by federal, state and other third-party payers. We cannot predict the future of federal, state and local regulations or legislation, including Medicare and Medicaid statutes and regulations. Future legislative and regulatory changes could have a material adverse impact on us. Medicare Medicare is a federally funded program that provides health insurance coverage for qualified persons age 65 or older and for some disabled persons. The majority of the products that we provide are reimbursable by Medicare, and are therefore subject to extensive regulation. Medicare payments are sometimes lower than the payments of other third-party payers, such as traditional indemnity insurance companies. Current Medicare reimbursement guidelines stipulate, among other things, that quarterly orders of diabetes supplies to existing patients be verified with the patients before shipment and that all doctors’ orders for supplies be re-validated every twelve months through the receipt of new doctors’ orders. We accept assignment of Medicare claims, as well as claims with respect to other third-party payers, on behalf of our patients. We process claims, accept payments and assume the risks of delay or nonpayment. We also employ the administrative personnel necessary to transmit claims for product reimbursement directly to Medicare and private health insurance carriers. Medicare reimburses at 80% of the government-determined fee schedule amounts for reimbursable supplies, and we bill the remaining balance either to third-party payers or directly to patients. Our compliance with Medicare regulations may be reviewed by federal or state agencies, including the United States Department of Health and Human Services’ Office of Inspector General (“OIG”), the Department of Justice (“DOJ”), and the United States Food and Drug Administration (“FDA”). -5- While 100% of our customers are covered by Medicare, approximately 30% of our customers also have supplemental coverage. The Company’s supplemental third party payor mix is distributed among several managed care providers. No such provider controls in excess of 2% of the Company’s reimbursement revenue. Thus the loss of any one payor would not have a significant impact on the Company’s operations. Changes to the Medicare program can impact our revenues and income. The Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the “Medicare Modernization Act”), which was signed into law on December8, 2003, froze for the 2004 calendar year the reimbursement rates for diabetes testing supplies at the rates that were in effect for the 2003 calendar year. As of January1, 2005, reimbursement rates for diabetes test strips and lancets were reduced by the percentage difference between the median amounts paid by the Federal Employees Health Benefit Program in the 2002 calendar year and the amount reimbursed by the Medicare program in the 2002 calendar year. The maximum downward adjustment for test strips and lancets for calendar year 2005 was 4.1% for diabetes test strips and 5.36% for lancets, but the actual percentage decrease in payment amounts for any particular provider depends on the geographic distribution of its patients. No further adjustments in reimbursement rates for test strips and lancets are expected through the end of calendar year 2006. The Medicare Modernization Act further established a program for competitive bidding for certain covered items of durable medical equipment, prosthetics, orthotics, and supplies (“DMEPOS”), which is currently expected to include certain diabetes testing supplies in certain areas of the United States referred to as Competitive Bid Areas (“CBAs”), beginning in calendar 2007. On May1, 2006, the Centers for Medicare and Medicaid Services (“CMS”) published the proposed rule for the DMEPOS competitive bidding program. This proposed rule would implement DMEPOS competitive bidding programs throughout the United States in accordance with sections 1847(a) and (b)of the Social Security Act (the “Act”). This program would change the way that Medicare selects suppliers and pays for items in selected competitively bid product groups, under PartB of the Medicare program. By utilizing bids submitted by DMEPOS suppliers to establish applicable payment amounts and select suppliers that will exclusively furnish items included in competitively bid product groups in the CBAs. The competitively bid product groups will include those that CMS identifies as having the highest potential for Medicare program savings, and based on the proposed rule will likely include diabetes testing supplies. CMS expects to phase in these programs over a number of years, with the initial phase occurring in up to ten of the 50 largest metropolitan service areas (“MSAs”) in 2007 and 2008, an expansion in 2009 occurring in up to 80 large MSAs, and additional areas after 2009. CMS is also proposing to introduce a regional or national mail order DMEPOS competitive bidding program in 2010, which is expected to include diabetes testing supplies. The Company is studying the Competitive Acquisition Program and at this time does not know the impact this will have on the Company. Other Regulation Numerous federal, state and local laws relating to controlled drug substances, safe working conditions, environmental protection, fire hazard control and disposal of hazardous or potentially hazardous substances apply to portions of our operations. For example, the Drug Enforcement Administration (“DEA”) regulates controlled drug substances, such as narcotics, under the Controlled Substances Act and the Controlled Substances Import and Export Act. Manufacturers, distributors and dispensers of controlled substances must be registered and inspected by the DEA, and are subject to inspection, labeling and packaging, export, import, security, production quota, record keeping and reporting requirements. To the extent we engage in new activities or expand current activities into new states, the cost of compliance with applicable regulations and licensing requirements could be significant. Health Insurance Portability and Accountability Act Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), governs the collection, dissemination, use and confidentiality of patient-identifiable health information. As part of MEDirect’s provision of, and billing for, diabetes testing and pharmacy supplies, we are required to collect and maintain patient-identifiable health information. New health information standards, whether implemented pursuant to HIPAA, congressional action or otherwise, could have a significant effect on the manner in which we handle healthcare related data and communicate with payers, and the cost of complying with these standards could be significant. If we do not comply with existing or new laws and regulations related to patient health information, we could be subject to criminal or civil sanctions. We also believe that we are currently in compliance, in all material respects, with other applicable federal, state and local statutes and ordinances regulating controlled drug substances, safe working conditions, and fire hazard control that apply to portions of our operations. -6- Compliance and Regulatory Affairs Department Our Compliance and Regulatory Affairs Department works to ensure that we are compliant with applicable fraud and abuse laws and regulations and if violations occur, to promote early and accurate detection and prompt resolution. These objectives are achieved through education, monitoring, disciplinary action and other appropriate remedial measures. Each employee receives a compliance manual that has been developed to communicate our standards of conduct and compliance policies and procedures, as well as policies for monitoring, reporting and responding to compliance issues. The Compliance and Regulatory Affairs Department also works to ensure compliance with all federal, state and local laws and regulations applicable to our businesses, including licensing and certification requirements and requirements applicable to our businesses as federal healthcare program providers. The activities of our Compliance and Regulatory Affairs Department are managed under the guidance of MEDirect’s Chief Operating Officer acting as the interim Chief Compliance Officer and reporting directly to the Board of Directors, Compliance Committee. The Company is currently interviewing for a Chief Compliance Officer who will report to the Board of Directors. We continually examine the capabilities and structure of our compliance program and make changes when deemed appropriate. Item 1A. Risk Factors Our business is subject to a number of risks. You should carefully consider the following risk factors, together with all of the other information included or incorporated by reference in this report, before you decide whether to purchase our common stock in the open trading market. The risks set out below are not the only risks we face. If any of the following risks occur, our business, financial condition and results of operations could be materially adversely affected. In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. We have a history of losses, limited revenues and may not become profitable. We are an early stage company. To date, we have limited revenues and limited assets and have experienced operating losses since inception. We had a net operating loss of $26.1 million for the year ended June 30, 2006 and an accumulated deficit of $30.4 million as of June 30, 2006. The actual operating loss from operations was approximately $6.0 million or 23%. The balance of the current year loss was attributable to the valuation of stock issued, and interest and finance costs of $20.1 million or 77%. For the periods presented in this report, the Company used the ‘Black Scholes’model to calculate stock valuations for options and warrants, in accordance with SFAS No. 123R. There can be no assurance that the Company will generate significant revenues in the future or that we will be able to generate sufficient cash flow to meet expenses. Although initial operations support the profit potential of the business model, there can be no assurance results of operations or our business strategy will achieve significant revenue or profitability in the near future. We have a working capital deficit. Since inception the Company has not been profitable and has incurred a working capital deficit of $2,175,451. We are an early stage company. To date, we have limited revenues and limited assets and have experienced operating losses since inception. We had a net operating loss of $26.1 million for the year ended June 30, 2006 and an accumulated deficit of $30.4 million as of June 30, 2006. The actual operating loss from operations was approximately $6.0 million or 23%. The balance of the current year loss was attributable to the valuation of stock issued, and interest and finance costs of $20.1 million or 77%. There can be no assurance that the Company will generate significant revenues in the future or that we will be able to generate sufficient cash flow to meet expenses. Although initial operations support the profit potential of the business model, there can be no assurance results of operations or our business strategy will achieve significant revenue or profitability in the near future. Limited operating history makes an evaluation of MEDirect’s business difficult. There is a limited amount of operating history, which makes it difficult to evaluate our current business and prospects or to accurately predict its future revenues or results of operations. The business model, and accordingly the revenue and income potential, is not fully proven. In addition, the Company is subject to risks and difficulties frequently encountered by early-stage operations. There can be no assurance that we will be able to adapt to these factors and our failure to do so will adversely affect our operations. -7- Key Employee We rely on key senior management and will be harmed if any or all of them leave. Our success is dependent on the efforts, experience and relationships of Raymond Talarico, Debra Towsley and Charles Hansen, III. These individuals are officers, directors and majority shareholders of the Company and are not contractually obligated to the Company nor are they subject to any restrictive covenants. There is currently no plan for succession in place and the Company maintains no key man insurance on these individuals. If any or all of these individuals were unable to continue in their respective role, our business would be adversely affected as to its business prospects and earnings potential. We have a limited trading market for our securities and shareholders may not be able to sell at a particular time for a certain price. Our limited market for trading creates an illiquid market for our securities. As such, shareholders may not be able to sell the amount of shares they wish to sell at any given time and, if they sell, the market price of the securities may be depressed. The application of the “penny stock” rules could adversely affect the market price of our common shares and increase our transaction costs to sell those shares. As long as the trading price of our common shares is below $5 per share, the open market trading of our common shares will be subject to the “penny stock” rules. The penny stock rules impose additional sales practice requirements on broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1 million or annual income exceeding $200,000 or $300,000 together with their spouses). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of securities and have received the purchaser’s written consent in the transaction before the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the broker-dealer must deliver, before the transaction, a disclosure schedule prescribed by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. These additional burdens imposed on broker-dealers may restrict the ability or decrease the willingness of broker-dealers to sell our common stock, and may result in decreased liquidity for our common stock and increased transaction costs for sales and purchases of our common stock as compared to other securities. These and other factors may make it difficult for our stockholders to sell their shares in the open market if and when eligible to do so. In addition, stock prices for many biotechnology companies fluctuate widely for reasons that may be unrelated to operating results. These fluctuations, as well as general economic, market and political conditions such as interest rate increases, recessions or military or political conflicts, may materially and adversely affect the market price of our common stock, thereby causing you to lose some or all of your investment. We are relying on management to manage our growth strategy otherwise we may not become profitable. Implementation of our growth strategy may impose significant strain on our management, operating systems and financial resources. Failure to effectively manage our growth or unexpected difficulties during expansion could have a negative impact on results of operations and financial conditions. Our business is subject to government regulation and our success depends on our ability to maintain full compliance with applicable regulations. The healthcare and products industry is subject to numerous federal, foreign, state and local government regulations including those relating to the sale of our products and services. We must comply with FDA, Medicare and HIPPA guidelines and regulations as well as laws and regulations governing our relationship with our employees, including minimum wage requirements, unemployment, overtime, workers’ compensation, working and safety conditions and citizenship requirements. Failure to comply with any or all of these regulations would adversely effect our operations and could cause our business to cease. -8- We are not profitable and the potential profitability of our business will decrease if recurring orders from our customers are not received. The profitability of our business depends in large part on recurring and sustained reorders of products for the treatment and management of diabetes. Reorder rates are inherently uncertain due to several factors, many of which are outside the Company’s control, including changing customer preferences, customer transition to other competitors, customer transition to extended care facilities, customer mortality and general economic conditions. We generally incur losses and negative cash flow with respect to the first order from a new customer, due primarily to the marketing and regulatory compliance costs associated with initial customer qualification. If we cannot obtain our products for the treatment of diabetes at reasonable prices, our profits may decline. The prices at which we purchase products for the treatment of diabetes are critical to our business. The reimbursement rate for each medical product is at a fixed price determined by Medicare. As such, our gross profit margin on each medical product is dependent upon the price at which we purchase the product from our contract manufacturers. If we are not able to obtain our medical products at competitive rates from our contract manufacturers, our profitability will be severely impaired. We could experience significantly reduced profits if improved technologies that reduce or eliminate the need for consumable testing supplies are developed for glucose monitoring. The majority of the consumable testing supplies are used to draw and test small quantities of blood for the purpose of measuring and monitoring glucose levels. Numerous research efforts are underway to develop more convenient and less intrusive glucose measurement techniques. The commercialization and widespread acceptance of new technologies that may eliminate or reduce the need for consumable testing supplies could negatively affect our operations. However, we presently know of no commercially viable alternative which would affect our market. We could lose customers and revenues to new or existing competitors. Competition from other sellers of direct-to-consumer diabetic products is intense and expected to increase. Many of our competitors and potential competitors are large companies with well-known names and substantial resources. These companies may develop products and services that are more effective or less expensive than any that we are developing or selling. They may also promote and market these products more successfully than we promote and market our products. Our ability to achieve or maintain profitability will be constrained if we do not effectively manage our anticipated expansion of operations. We expect to significantly increase our employee base as we further implement our business model and develop our product and service offerings. As we expand our operations, we expect to increase the size of our employee base which will require training and additional management duties. Our management and operations are likely to be strained by this anticipated growth. Currently, the Company does not distribute any products or services which require a pharmacy license, however, if the Company where to distribute pharmaceutical drugs and Pharmacy licensing is delayed, our ability to generate revenues would be diminished. Currently, we do not distribute any products or services which require a pharmacy license in any state or municipality. In general, if we were to seek pharmacy licensing to distribute pharmaceutical drugs, those pharmacy operations are regulated by each state. -9- We could be liable for harm caused by products that we sell. The sale of medical products entails the risk that users will make product liability claims. A product liability claim could be expensive. Our insurance may not provide adequate coverage against these claims; however, the Company requires every manufacture to name the Company as ‘additionally insured’ and requires each manufacture to have its general liability policy on file with the Company. If our suppliers or we do not comply with applicable government regulations, we may be prohibited from selling our products. The Food and Drug Administration and other regulatory agencies regulate many of the products that we are selling and will sell in the future. If any of these agencies mandate a suspension of production or sales of our products or mandate a recall, we may lose sales and incur expenses until we are in compliance with the regulations or change to another acceptable supplier. Our quarterly revenues or operating results could vary, which may cause the market price of our common stock to decline. We have experienced fluctuations in our quarterly operating results and anticipate that such fluctuations could continue. Results may vary significantly depending on a number of factors, including: · Changes in reimbursement guidelines and amounts; · Changes in regulations affecting the healthcare industry; · Change in the mix or cost of our products; · The timing of customer orders; · The timing and cost of our advertising campaigns; · The timing of the introduction or acceptance of new products and services offered by us or our competitors; and · The availability of “just in time” inventory. We could experience significantly reduced revenues and profits if Medicare or other government programs change, delay or deny reimbursement. Sales of our products for the treatment and management of diabetes depend on the continued availability of reimbursement of our customers by government and private insurance plans. Any reduction in Medicare or other government programs or private plan reimbursements currently available for our products would reduce our revenues. Without a corresponding reduction in the cost of such products, the result would be a reduction in our overall profit margins. Similarly, any increase in the cost of such products would reduce our overall profit margin unless there was a corresponding increase in Medicare or other government program reimbursement. Our profits could also be affected by the imposition of more stringent regulatory requirements for Medicare or other government program reimbursements or adjustments to previously reimbursed amounts. If our suppliers or we do not comply with applicable government regulations, we may be prohibited from selling our products. The majority of the products that we sell are regulated by the FDA and other regulatory agencies. If any of these agencies mandate a suspension of production or sales of our products or mandate a recall, we may lose sales and incur expenses until we are in compliance with the regulations or change to another acceptable supplier. -10- Item 1B. Unresolved Staff Comments The Company is in receipt of Staff comments dated November 29, 2006, this amended 10k and response letter is intended to address those comments. Item 2. Properties Our corporate headquarters are located in Pompano Beach, Florida in a 23,336 square foot office and warehouse facility. The lease is a five year lease commencing April 1, 2006 and the current payment is $18,756 with 5% annual increases in base rent. We consider our facility to be adequate for our current requirements. The Company currently maintains offices in San Juan, Puerto Rico, which consists of 400 square feet and is staffed by provider relations personnel. The lease is a month to month lease and the current payment is $1,300 per month. We consider this facility to be adequate for our current operations. On November 11, 2005 the Company entered into a three year lease of office equipment. The lease calls for a rental of $16,026 per year. As part of their compensation, on April 7, 2006 the Company entered into a one year lease for a residential property in Fort Lauderdale, Florida commencing April 8, 2006 for Raymond Talarico and Debra Towsley who are stockholders, executives and officers of the Company this lease has been ratified by the Board of Directors, in addition the Company intends to renew this lease for an additional year. The lease requires an annual rental of $60,000 including property taxes. Rental expenses are charged against the amount allowed in the service agreements with the two executives for housing costs. On June 9, 2006 the Company entered into a one year lease for a residential property in Lighthouse Point, Florida commencing June 10, 2006. The lease requires an annual rental of $36,000 per year, including real estate taxes, which was part of her compensation. The lease provides for the lessee to have the right to terminate the lease after seven months by giving notice and paying a termination fee equal to one month rent. This lease was for Melissa Rice external legal counsel and stockholder of the Company, who resigned her position resulting in termination of the lease. The termination fee was $3,000 which was paid in November 2006. Item 3. Legal Proceedings On or about May 2006, EKN Financial Services filed a Statement of Claim against MEDirect, Case No: L06-170 before the American Arbitration Association, New York, New York claiming breach of an agreement. EKN is claiming damages of the alleged breach in the amount of $300,000. This case is in its early stages and the Company cannot opine about the likelihood of the outcome. On or about August 2006, Diagnostic Devices, Inc. (DDI) filed a complaint against MEDirect Latino, Raymond Talarico and Debra Towsley, Dr. Julio Pita, Thomas Erban, and Thomas Johansen, Case No: 06-15855CA22 in Miami-Dade County, Florida, 11th Judicial Circuit, claiming MEDirect owes DDI approximately $183,536.84 for goods rendered/provided. DDI is also attempting to seek treble damages in the amount of $550,611.00. DDI is a vendor. Currently pending are all defendants Motion to Dismiss the Complaint. This complaint is for goods sold or delivered civil recovery from criminal wrongdoing. The Plaintiff alleged criminal wrongdoings involved an alleged scheme by the Company to defraud the Plaintiff from payments for certain goods. The Company vigorously denies any alleged scheme and has filed a Motion to Dismiss with the Court of Jurisdiction. This case is in its early stages and the Company cannot opine about the likelihood of the outcome. The Company may be involved in litigation alleging breach of contract and other matters in connection with Ms. Melissa Rice, a former in-house counsel of the Company for approximately six (6) weeks. Ms. Rice sent a written demand letter claiming 100,000 shares of the Company’s common stock and $16,000 in unpaid compensation. Ms. Rice has Company property and is refusing to return said property unless she receives said compensation. The Company has denied Ms. Rice’s claim and has sent her a demand letter for the immediate return of the Company’s property, and is filing an action with the Florida Bar alleging ethical violations including failure to honor attorney-client privilege. Following, the Company may take civil action for replevin and unjust enrichment. Item 4. Submission of Matters to a Vote of Security Holders No matters were submitted to a vote of our security holders during the last quarter of the fiscal year ended June 30, 2006 -11- PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a) Market Information As of June 30, 2006, our common stock was held by 185 holders of record. Our common stock is traded on the NASDAQ National Daily Quotation Bureau Pink Sheets under the symbol MLTO. The following table sets forth the high and low sales price per share of common stock on the National Daily Quotation Bureau Pink Sheets: Fiscal Year 2006 Quarter Ended High Low June 30 $ 4.05 $ 3.00 March 31 $ 6.12 $ 5.76 Fiscal Year 2005 Quarter Ended High Low June 30 (1) $ 3.50 $ 2.10 September 30 $ 4.00 $ 2.10 December 31 $ 5.65 $ 4.25 1. The shares were initially traded during the quarter ended June 30, 2005. (b) Holders As of June 30, 2006 there were approximately 185 holders of the Company’s common stock. (c) Dividends We currently intend to retain any future earnings for use in the expansion of the business, and therefore do not intend to pay shareholder dividends. The declaration and payment of cash dividends, if any, will be at the discretion of the Board of Directors of the Company and will depend, among other things, on our earnings, capital requirements and financial condition. (d) Securities authorized for issuance under equity compensation plans Not applicable. -12- Item 6. Selected Financial Data The following selected consolidated financial data should be read in conjunction with the audited consolidated financial statements and notes thereto and management’s discussion and analysis of financial condition and results of operations included elsewhere in this Annual Report on Form 10-K. The balance sheet data as of June 30, 2006 and 2005 and the statements of operations data for the three years ended June 30, 2006 have been derived from the audited consolidated financial statements for such years, included elsewhere in this Annual Report on Form 10-K. The balance sheet data as of June 30, 2006 and 2005, has been derived from the audited consolidated financial statements for such years, not included in this Annual Report on Form 10-K. Furthermore, results for the year ended June 30, 2006 are not necessarily indicative of results that may be expected for our next fiscal year or any other future period and included nonrecurring, one time, conversions of preferred shares to common stock and the issuance of common shares at Fair Market Value (FMV), in accordance with SFAS No. 123R for services rendered by consultants, employees and shareholders. You should read carefully the financial statements included in this Form 10-K, including the notes to the financial statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The selected financial data in this section are not intended to replace the financial statements. Fiscal Year Ended June 30, 2006Restated 2005Restated 2004Restated Statements of Operations Data: NET revenues $ 6,730,906 $ 278,598 $ 109,261 Cost of sales 1,413,883 117,095 99,205 Advertising and promotion 4,387,648 152,657 107,339 Officers salaries & consulting fees-related parties 400,000 323,500 268,269 Officers benefits - related parties 11,809,215 296,000 96,100 Selling and administrative 11,426,527 865,625 608,485 Depreciation and amortization $ 79,694 $ 41,455 $ 26,503 Allowance for doubtful accounts 1,744,346 15,477 6,058 Interest and financing cost $ 1,372,472 $ 1,029,400 $ 67,895 Net Loss $ (26,013,163) $ (2,562,611) $ (1,170,593) Balance Sheet Data: Current assets $ 2,508,427 $ 51,606 $ 36,440 Total assets 2,939,043 186,151 128,982 Current liabilities 4,683,878 1,987,662 701,426 Long-term liabilities -0- -0- 793,020 Total stockholders’ deficit $ (1,744,835) $ (1,801,511) $ (1,365,464) -13- Quarter Ended – – Current Year First Second Third Fourth Full Year Statements of Operations Data: NET revenues $ 87,819 $ 72,286 $ 50,818 $ 67,675 $ 278,598 Cost of sales 16,483 15,877 13,324 71,411 117,095 Advertising and promotion 890 8,416 15,546 127,805 152,657 Officers salaries & consulting fees-related parties 80,000 80,000 80,000 83,500 323,500 Officers benefits - related parties 24,000 24,000 24,000 224,000 296,000 Selling and administrative 167,771 167,900 259,711 270,243 865,625 Depreciation and amortization $ 8,238 $ 11,429 $ 10,371 $ 11,417 $ 41,455 Allowance for doubtful accounts 4,556 9,344 0 1,577 15,477 Interest and financing cost $ 22,126 $ 22,107 $ 21,031 $ 964,136 $ 1,029,400 Net Loss $ -236,245 $ -266,787 $ -373,165 $ -1,686,414 $ -2,562,611 Loss per common share Basic $ -0.03 $ -0.03 $ -0.05 $ -0.24 $ -0.36 Diluted $ -0.03 $ -0.03 Weighted average common shares outstanding Basic 6,767,786 7,899,834 7,928,334 7,194,963 7,194,963 Diluted 7,706,650 9,813,759 Balance Sheet Data: Current assets $ 181,890 $ 34,011 $ 145,949 $ 51,606 $ 51,606 Total assets 285,963 150,186 259,842 186,151 186,151 Current liabilities 557,579 914,533 924,735 1,987,662 1,987,662 Long-term liabilities 836,490 -0- -0- -0- -0- Total stockholders’ deficit $ -1,108,106 $ -764,347 $ -664,893 $ -1,801,511 $ -1,744,835 Quarter Ended First Second Third Fourth Full Year FF Statements of Operations Data: NET revenues $ 424,244 $ 1,006,952 $ 1,887,800 $ 3,411,910 $ 6,730,906 Cost of sales 132,252 260,689 488,998 531,944 1,413,883 Advertising and promotion 238,570 769,184 1,559,845 1,881,294 4,448,893 Officers salaries & consulting fees-related parties 100,000 115,533 133,772 99,734 449,039 Officers benefits - related parties 24,000 24,000 10,092,215 1,669,000 11,809,215 Selling and administrative 342,650 926,398 7,661,227 2,496,252 11,426,527 Depreciation and amortization $ 13,587 $ 15,261 $ 16,683 $ 34,163 $ 79,694 Allowance for doubtful accounts 53,847 226,376 330,870 1,133,253 1,744,346 Interest and financing cost $ 570.693 $ 654,911 $ 132,267 $ 14,601 $ 1,372,472 W Net Loss $ (1,051,355) $ (1,985,400) $ (18,528,077) $ (4,448,331) $ (26,013,163) Loss per common share Basic $ (0.11) $ (0.19) $ (1.44) $ (0.27) $ (2.11) Weighted average common shares outstanding 9,646,196 10,245,111 12,851,453 16,526,115 12,317,219 Balance Sheet Data: Current assets $ 327,859 $ 626,056 $ 1,708,997 $ 2,508,427 $ 2,508,427 Total assets 468,130 781,583 1,980,598 2,939,043 2,939,043 Current liabilities 2,701,363 473,641 1,062,102 4,683,878 4,683,878 Long-term liabilities 537,000 587,000 -0- -0- -0- Total stockholders’ deficit $ (2,770,233) $ (279,058) $ 918,496 $ (1,744,835) $ (1,744,835) -14- Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation The following discussion and analysis should be read in conjunction with “Selected Financial Data” and our financial statements and related notes thereto included elsewhere in this registration statement. Portions of this document that are not statements of historical or current fact are forward-looking statements that involve risk and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this registration statement should be read as applying to all related forward-looking statements wherever they appear in this registration statement. Our actual results could differ materially from those anticipated in the forward-looking statements. Factors that could cause our actual results to differ materially from those anticipated include those discussed in “Risk Factors,” “Business” and “Forward-Looking Statements.” Results of Operations From Inception to June 30, 2006 Revenues. Revenues until April 2005 were derived solely through our direct response, television test marketing in four geographic areas, and totaled approximately $350,000. In March 2005, we substantially increased our gross revenues due to the launch of our media campaign in Puerto Rico, and our national launch on September 20, 2005. We tested our direct response, television advertising marketing plan, message and internal protocols in select targeted markets domestically and in Puerto Rico from the fourth quarter, 2003, through the fourth quarter, 2004. Based on confirmative data, we launched our Puerto Rico advertising initiatives in the first quarter, 2005, which continues today. We initiated our direct response national marketing campaign on Telemundo Television Network with our commercial airing nationally on September 20, 2005. Based on successful domestic testing of our media, message and internal protocols, we commenced our national network direct response advertising initiatives. Through our advertising efforts and provider relations strategy we provide diabetes testing supplies and related products to customers suffering from diabetes. As of June 30, 2006 we served approximately 26,700 active diabetes customers on a continuing basis (38,400 total), and fulfilled 41,432 orders through our fulfillment center. The following sets forth the gross revenues realized by the Company from our operation since the launch of our media campaigns in Puerto Rico and nationally: 2006 Fiscal Quarterly results are as follows: First Quarter Second Quarter Third Quarter Fourth Quarter Total Gross Sales $ 534,263 $ 1,555,237 $ 2,714,276 $ 3,988,118 $ 8,791,894 Net sales $ 424,244 $ 1,006,952 $ 1,887,800 $ 3,411,910 $ 6,730,906 Contractual % 21 % 35 % 30 % 14 % 23 % % Inc (Dec) +420 % +137 % +87 % +81 % Gross Margins. During the year ended June 2006, gross margins increased from 74% to 79%. We expect that our gross margin for the foreseeable future will be maintained at current levels primarily as a result of the continued expected increase in net revenues and more favorable terms from our suppliers, which offset the Medicare reimbursement reductions for diagnostic testing supplies that went into effect January 1, 2005. No further adjustments in reimbursement rates for test strips and lancets are expected through the end of calendar year 2006. -15- Selling, general and administrative. SG&A expenses include the wages and salaries of administrative and sales personnel, as well as other general overhead costs not directly related to product costs. A schedule of the most significant expenses within this category is as follows: 2006 2005 2004 Stock issued to employees for services $ 992,716 $ -0- $ -0- Stock issued to third parties for services $ 5,341,869 $ -0- $ -0- Expense under service agreement $ 415,000 $ -0- $ -0- Expense under legal settlement $ 1,057,770 $ -0- $ -0- Salaries and wages $ 2,553,876 $ 128,284 $ 168,371 Other $ 1,065,296 $ 737,341 $ 440,114 TOTALS $ 11,426,527 $ 865,625 $ 608,485 Income from operations. Gross sales revenue from operations beginning in July 2005, when significant sales began, through June 30, 2006 was $8,791,894 compared to $629,445 since we began operations in 2002 until June, 2005. This increase was primarily attributable to a launch of a media campaign in Puerto Rico in March 2005, and the national launch of our media on September 20, 2005. We have had losses since our existence began of $30.4 million, which includes the cost of the Fair Market Value (FMV) of stock issued to consultants, employees and shareholders as well as financing costs of options issued totals approximately $20.9 million. Interest and financing cost. The Company incurred interest and financing costs for year ended June 30, 2006, 2005 and 2004 of $1,372,472, $1,029,400 and $67,895 respectively. The following schedule summarizes interest and financing cost:: 2006 2005 2004 Interest expense $ 184,311 $ 86,296 $ 67,895 Financing cost $ 1,188,161(b ) $ 943,104(a ) $ -0- TOTALS $ 1,372,472 $ 1,029,400 $ 67,895 (a) At June 30, 2005 the Company expensed the cost of 440,344 warrant shares at fair value by means of the “Black Scholes” model. (b) During December 2005, the 440,344 warrant shares were exercised. The Company expensed the fair market value utilizing the closing stock price at the date of exercise. Income tax expense. The Company has incurred net operating losses since inception. At June 30, 2005 the Company had a net operating loss carry forward amounting to approximately $1.7 million, increasing to approximately $27.2 million by June 30, 2006, for U.S. tax purposes which begin expiring in the year 2023. -16- Officers’ Benefits The following schedule summarizes the cost of officers’ benefits 2006 2005 2004 Stock options $ 4,600,000 $ 200,000 $ 100 Housing benefit $ 96,000 $ 96,000 $ 96,000 Stock issued for services $ 7,113,215 $ -0- $ -0- TOTALS $ 11,809,215 $ 296,000 $ 96,100 General Trends and Outlook We believe that our immediate outlook is favorable, as we believe there is no other company competing with us on a nationwide basis in our market niche. However, there is no assurance that such national competitor will not arise in the future. We do not anticipate any major changes in the Medicare reimbursement regimen in 2007. We believe that 2007 will be a significant growth year, and besides the operational business strategies discussed above, we intend to implement the following plans in 2007 in order to maintain and expand our present growth rate. We plan to increase our staff in San Juan, Puerto Rico with customer service representatives and we plan, through this local presence, to expand reimbursement services to the Commonwealth’s dually eligible Medicare-Medicaid market. On December 8, 2006 the Company became obligated under a loan agreement with Granite Creek Partners, a private investment fund, for a facility totaling $8.25 million, of which $4.75 million was received on December 8, 2006 and the balance of $3.5 million will be received in two future draws of $1.75 million pursuant to the hiring of a Chief Financial Officer and a Chief Executive Officer at the approval of the Company. The Loan will bear interest at the rate of 12% per annum payable monthly. The Loan will mature in June 2010. Detail related to the terms of the Loan has been provided in Subsequent Events in footnote21 to the financial statements. The planned use of the funding is for general working capital, repayment of existing debt and increased advertising. Liquidity and Capital Resources Working Capital Net cash used by operating activities since inception to June 30, 2006 has been approximately a negative $7.6 million due to the significant advertising and other operating expenses that we have incurred. Significant increases in the growth of the Company have resulted in material changes in the Allowance for Doubtful Accounts, Accounts Receivable, and Accounts Payable. Our Company requires material amounts of working capital to operate. We need to maintain an adequate inventory of diabetes testing supplies and prescription drugs so we can rapidly ship to meet our customer needs. However, third-party reimbursement generally takes longer than 30 days. Our gross accounts receivables at June 30, 2006 were $3,728,459, adjusted to $2,304,183 net of our allowance for doubtful accounts of $1,424,276, while our inventory was $84,006 and gross accounts payable was $3,402,655, due in part to a liability incurred under a legal settlement totaling $1,057,770. We use cash flow from our businesses and credit facility to support our working capital needs. -17- Preferred C Stock The notes and loans payable to stockholders in the amount of $711,968.00 which were converted into Series C preferred stock were converted under the terms of a note dated July 25, 2002. The terms of this note permitted the holders to convert their notes into any class of stock issued by the Company. On July 2, 2004 the Board resolved to create Series C preferred stock specifically for the purpose of conversion of the aforementioned notes. The note holders agreed to convert their notes in whole, or in part, at some future time, into shares Series C preferred stock at $0.95 per share. Series C preferred stock allowed the preferred shareholders to convert the preferred shares, on issuance, into shares of common stock on a one for one basis. The Company’s articles of incorporation authorized the issuance of preferred shares prior to the issuance of the Preferred C shares. However, the designations associated with the issuance of the Preferred C shares were not filed at the time of their issuance. The Company has filed the designations for both the Series B and the Series C Preferred shares as of the date of this filing. Accordingly, such shares are deemed to be properly issued. Both the Series B and Series C Preferred shares were not recognized as properly issued until such time as the designations were filed. Capital expenditures. Since our inception, the capital equipment purchased by us includes telecom equipment, computer equipment and business furniture and equipment. Total capital expenditures, from our inception to June 30, 2006, were approximately $554,000, of which approximately $220,000 represents leasehold improvements to the new facility. The Company has no immediate plans for any major capital expenditures for furniture and fixtures or equipment. Capital Resources Historically, we have relied upon common stock and preferred stock offerings, as well as subordinated loans from management and shareholders to pay our operating and media costs. All offerings were made in compliance with Regulation D and Section 4(2) of the Securities Act of 1933, as amended, where applicable. Equity offerings or subordinated debt financings to date include: Type of Offering Amount of Offering Offering Price Per Share (1) Closing Date Series A Preferred $ 329,604 $ 2.50 12/2002 Debt Offering $ 645,800 07/2003 Series B Preferred $ 460,140 $ 2.30 11/2004 Common Stock $ 754,456 $ 2.00 03/2005 Debt Offering $ 537,000 09/2005 Common Stock $ 2,345,310 $ 1.75 11/2005 (1) The Financial Statements reflect the diluted price per share. The dilution reflected in the financial statements takes into account all previously issued shares, the shares issued as part of each respective offering, and expenses incurred in the issuance of the shares. Contractual Obligations as of June 30, 2006 Total Payments Made 2006 Payments Due 2007 Payments Due 2008-2011 Thereafter Short-term debt $ 1,050,000 $ 35,000 $ 1,015,000 -0- -0- Lease Obligations $ 2,572,104 -0- $ 288,270 $ 959,111 $ 1,324,723 On December 8, 2006 the Company became obligated under a loan agreement with Granite Creek Partners, a private investment fund, for a facility totaling $8.25 million, of which $4.75 million was received on December 8, 2006 and the balance of $3.5 million will be received in two future draws of $1.75 million pursuant to the agreement. The planned use of the funding is for general working capital, repayment of existing debt and increased advertising. -18- Off-Balance Sheet Arrangements As of June 30, 2006, we had no off-balance sheet arrangements. Critical Accounting Policies The preparation of our financial statements in conformity with GAAP requires us to make certain assumptions and estimates that affect the reported amounts of assets and liabilities at the date of our financial statements and the reported amounts of revenues and expenses during the reporting period. Because of the use of assumptions and estimates inherent in the reporting process, actual results could differ from those estimates. Revenue Recognition. The Company is a federally licensed Part B participating provider to Medicare. A significant portion of devices usually is paid for by third parties such as Medicare, and various health insurance carriers under statutory provisions or other arrangements in amounts that can be significantly different from, and frequently less than, the entity’s establishment rates. The Company initially verifies the eligibility of the customer and the products are then shipped and billed simultaneously. We electronically bill Medicare and the claims are electronically reimbursed. Revenue is recognized when the products are shipped to the customer and are recorded at the net realizable amounts. Medicare and third party payors establish rates that we are paid. We invoice all third party payors when the products are shipped hence revenue is recognized. The provisions for contractual adjustments and discounts are recognized on an accrual basis and deducted from gross service revenue to determine net service revenue. We record revenue at the amounts expected to be collected from government agencies, other third-party payers and patients. Our billing system generates contractual adjustments based on government and third-party fee schedules for each product shipped; as a result estimates of contractual adjustments are not required. Revenues and receivables are booked net of contractual allowances on a product-by-product basis. Revenue recognition is delayed for product shipments for which we have not yet received the required written documentation until the period in which the documentation is collected and verified. We analyze various factors in determining revenue recognition, including a review of specific transactions, current Medicare regulations and reimbursement rates, historical experience and the credit-worthiness of patients. Revenue related to Medicare reimbursements is calculated based on government-determined reimbursement prices for Medicare-covered items. Contractual adjustments, discounts, and an allowance for uncollectibles are recorded to report the receivables for health care services at net realizable value. Returns occur occasionally when the patient either refuses the shipment or when we have an incorrect address. Bad debt expense is recorded for the uncollectible receivables. The Company is aware of the co-payment amounts due from each customer from the verification process and will attempt to obtain payment immediately when the product is shipped. If no payment is received the customer is billed once we have received reimbursement from the third party and in accordance with Medicare regulations. Allowance for Doubtful Accounts. We prepare our allowance for doubtful accounts receivable based on our past experience of historical write-offs, our current customer base and our review of past due accounts. We are constantly reviewing and analyzing our collection efforts. The typical time it takes to collect from Medicare is 30 to 60 days, if each part of the process is exact. If a charge is initially rejected by Medicare it can generally take an extended period of time to investigate and resolve before payment is received It can take up to 180 days to collect from some insurance companies and as little as 30 days with others. The Company’s current accounting policy is to provide a minimum allowance equal to a percentage based on historical data. We believe this estimate, although higher than industry standards, is justified because of the Company’s youth and growth rate. Due to the numerous minor outstanding balances from customers the Company does not find it cost effective, at this time, to use the services of lawyers or collection agencies. The Company reviews customer accounts monthly to determine the collectability of the account. The Company believes this is the most efficient method available to the Company at the present time and is developing an on-going strategy consistent with industry standards. The review of the write-offs to the allowance for doubtful accounts is under the oversight of the Company’s accounting department. -19- An analysis of the provision is as follows: Year-End 6/30/2006 6/30/2005 6/30/2004 Bad debt expense $ 1,744,346 $ 15,477 $ 6,058 Bad debt allowance $ 1,424,276 $ 21,535 $ 18,198 Bad debt expense as a percentage of net sales 26 % 6 % 6 % Bad debt allowance as a percentage of receivables 38 % 34 % 57 % The provision against receivables at June 30, 2006 increased due to the reimbursement cycle of secondary providers. The percentage provision against receivables increased due to increased amounts falling into the over 90 day receivable aging because of the reimbursement cycle of secondary providers, rebilling to Medicare and self pay receivables. Circumstances that give rise to rebillings include , if a claim submitted is denied, has errors in submission, or if the transmission was not received at Medicare. Also a rebill can occur if the claim is classified as claim not found or claim cannot be identified. Rebillings have no effect on the aging as the agings are aged from date of service and not date of billing. Rebillings are insignificant and not material at this time. There was no change in the company sales mix but larger sales resulted in an increased dollar amount of sales to secondary providers, rebilling to Medicare and self pay receivables, which required an increased allowance for doubtful accounts. Therefore, the percentage amount within the +90 day column increased which, conservatively necessitated an increase in the allowance. Between June 30, 2004 and June 30, 2005 there was no actual write off of bad debts against the provision. The Company wrote off $341,535 for year ended June 30, 2006. The amount provided for each year/period was added to the existing provision. Any change in estimates on the unsettled amounts from third-party payors would necessitate either an increase or decrease in the level of the overall allowance and a corresponding effect on net income. Only approximately 3% of the receivables are payable by third party payors. In view of this the Company believes that its accounting policy in this area is very conservative. Aging schedule of receivables at June 30, 2005 is as follows: Days Current Over 30 Over 60 Over 90 Over 180 Over 360 Totals $39,799 $2,168 $2,220 $18,995 $63,182 Aging schedule of receivables at June 30, 2006 is as follows: Days Current Over 30 Over 60 Over 90 Over 180 Over 360 Totals 1,586,635 $301,403 $173,150 $932,203 $644,576 $90,492 $3,728,459 -20- The Company’s accounting system does not currently allow an exact breakdown between the different payor mixes. This does not reduce the Company’s ability to obtain enough information to adequately allow for possible non-payments due to the fact that statistical information available shows that 70% of the Company’s business is with Medicare and a further 27% is with insurance companies, where payment is reasonably assured. The element where non-payment is most certain is therefore extremely small. There is no set threshold amount and age for account balance write-offs. Any write-off is a decision of senior management. Any write offs occur on an account by account basis. The write off process is manual and is not computer generated where automatic write-offs would be generated by the system. Depreciable Lives of Property, Plant and Equipment. Our property, plant and equipment are capitalized at historical cost and depreciated over the useful life of the asset. Our estimation of this useful life is based on circumstances that exist in the healthcare industry and information available at the time of the purchase of the asset. As circumstances change and new information becomes available, these estimates could change. We amortize these capitalized items using the straight-line method. Capital assets are depreciated over their useful lives ranging fromthree to seven years, depending on the classification of the asset. Tax Accounting. We account for our income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes,” which requires the recognition of amounts of taxes payable or refundable for the current year and an asset and liability approach in recognizing the amount of deferred tax liabilities and assets for the future tax consequences of events that have been recognized in our financial statements or tax returns. We determine deferred taxes by identifying the types and amounts of existing temporary differences, measuring the total deferred tax asset or liability using the applicable tax rate and reducing the deferred tax asset by a valuation allowance if, based on available evidence, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Our methodology for recording income taxes requires judgment regarding assumptions and the use of estimates, including determining our annual effective tax rate and the valuation of deferred tax assets, which can create variance between actual results and estimates. The process involves making forecasts of current and future years’ taxable income and unforeseen events may significantly affect these estimates. Those factors, among others, could have a material impact on our provision or benefit for income taxes. Stock Based Compensation. In accordance with SFAS No. 123R, the account for stock issued to employees, shareholders and third parties for services rendered at fair value. Fair value for both stock issued and stock based compensation was determined at the closing price as of the date of issuance. (See Note 1 to the financial statements). Preferred C Stock Conversion Notes payable and accrued consulting fees were converted to Preferred C Stock at $0.95 per share. This was in excess of the price per share of Common Stock issued for cash during that fiscal year, based on the rights and preferences attributable to the Preferred C Stock which ranked superior to Common Stock. The Company believes that the value of $0.95 per share for Preferred C Stock represents its fair value for conversion purposes. The notes and loans payable to stockholders in the amount of $711,968.00 which were converted into Series C preferred stock were converted under the terms of a note dated July 25, 2002. The terms of this note permitted the holders to convert their notes into any class of stock issued by the Company. On July 2, 2004 the Board resolved to create Series C preferred stock specifically for the purpose of conversion of the aforementioned notes. The note holders agreed to convert their notes in whole, or in part, at some future time, into shares Series C preferred stock at $0.95 per share. Series C preferred stock allowed the preferred shareholders to convert the preferred shares, on issuance, into shares of common stock on a one for one basis. -21- To determine if an embedded beneficial conversion feature was present in the Series C preferred stock, the Company utilized the guidance provided in EITF 98-5. In determining a beneficial conversion feature under EITF 98-5 paragraph 5 , the embedded beneficial conversion feature present in convertible securities should be valued separately at issuance. The value should be calculated at the commitment date as the difference between the conversion price, in this case $0.95, and the fair value of the common stock or other securities into which the security is convertible, multiplied by the number of shares into which the security is convertible (intrinsic value). The estimate of fair value should be used based on the best information available in the circumstances if a quoted market price is not available. Since the Company was privately held at July 2, 2004 and there were no recent sales of common stock to unrelated parties, the discounted present value of projected earnings was used to determine the fair value of the underlying common stock. Based on this valuation technique, the Company determined that the fair value of the common stock, at the commitment date, was $0.20 per share. Since the conversion price of the Series C preferred stock exceeded the fair value of the common stock, it was concluded that no beneficial conversion feature existed. Recently Issued Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154 “Accounting Changes and Error Corrections - a replacement of APB Opinion No. 20 and FASB statement No. 3” which is the result of the FASB’s project to reduce differences between U.S. and international accounting standards. SFAS No. 154 requires retrospective application to prior periods' financial statements of changes in accounting principles, unless it is impracticable2005. The Company has not yet determined the impact of applying the provisions of SFAS No. 154. In September 2006, the FASB issued SFAS No. 157 “Fair Value Measurements” which defines fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company has not yet determined the impact of applying the provisions of SFAS No. 157. Effect of Inflation We do not believe that inflation has had a material effect on our business, results of operations or financial condition during the past two years. Qualitative and Quantitative Disclosure about Market Risk We have not entered into any hedging agreements or swap agreements. Our principal market risk is the risk related to our customers and Medicare. (See “Risk Factors”) Item 7A. Quantitative and Qualitative Disclosures About Market Risk None. -22- Item 8. Financial Statements and Supplementary Data BERKOV1TS, LAGO S. COMPANY, LLP certified public accountants and consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING PERM To the Board of Directors and Stockholders of MEDircct Latino, Inc. We have audited the accompanying consolidated balance sheets of MEDirect Latino, Inc. and its Subsidiaries (the "Company") as of June 30, 2006 and 2005 and the related consolidated statements of operations, stockholders' deficit, and cash flows for each of the years in the three-year period ended June 30, 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements arc free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, bin not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to the above present fairly, in all material respects, the financial position of the Company as of June 30. 2006 and and the resultsof its operations and its cash flows for each of the years in the three year period ended June 30, 2006, in conformity with accounting principles generally accepted in the United States of America The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the consolidated financial statements, the Company's ability to obtain outside long term financing and recurring losses from operations raise substantial doubt about the
